Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species A2, Fe(VI), in the reply filed on 1/4/2022 is acknowledged.  The traversal is on the ground(s) that the subject matter is sufficiently related and a through search will encompass a search for all claims.  This is not found persuasive because the species are mutually exclusive.
The requirement is still deemed proper and is therefore made FINAL.
Claim 8 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species A1, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/4/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “step (iii)”.  This limitation renders the claim indefinite since claim 1 does not require step (iii).  
Claim 13 recites the limitation “step (iv)”.  This limitation renders the claim indefinite since claim 1 does not require step (iv).  Claim 14 is rejected as well since it depends on claim 13. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2009/0324790 by Hilgren (Hilgren). 
In regard to claim 1, Hilgren teaches a method of treating and reusing wastewater for food processing (abstract; [0003]-[0005]).  Hilgren teaches conducting a coarse particle separation on the wastewater to create first stage water ([0037]-[0038]; filtration, sand filtration, activated carbon filtration; [0079]; [0092]-[0093]).  Hilgren teaches separating large and small particles in a liquid waste separator ([0037]-[0038]; [0079]; [0092]-[0093]).  Hilgren teaches using combinations of separation methods ([0037]-[0038]; [0079]; [0092]-[0093]).   
Hilgren does not explicitly teach coarse particle separation followed by large and small particle separation to form a first and second stage water.  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a combination of separation methods, including multiple particle separation steps, in order to achieve desired separation results.  One of ordinary skill in the art would be motivated to first separate out 
Hilgren teaches a flocculation settling tank to aggregate remaining solids ([0039]).  Hilgren teaches treating the water with UV light to create resusable water ([0065]). 
Hilgren does not explicitly teach the specific order of steps. 
The order of performing process steps is prima facie obvious in the absence of new or unexpected result.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
In regard to claim 3, Hilgren teaches step (b) is practiced using a series of the liquid waste separators ([0037]-[0038]; [0079]; [0092]-[0093]). 
In regard to claim 7, Hilgren teaches after step (d), the reusable water is directed to at least one of a chill tank, a post-chill tank, and a scalding tank ([0033]-[0041]). 
In regard to claim 11, Hilgren teaches a method of processing poultry and of treating and reusing wastewater from poultry processing (abstract; [0003]-[0005]).  Hilgren teaches immersing the poultry in a scald tank ([0003]-[0005]; [0024]; [0034]; [0036]).  Hilgren teaches removing feathers of the poultry in a picker ([0003]-[0005]; [0024]; [0034]; [0036]-[0037]).  
Hilgren does not teach a specific order of steps. 
Hilgren teaches a method of treating and reusing wastewater for food processing (abstract; [0003]-[0005]).  Hilgren teaches conducting a coarse particle separation on the wastewater to create first stage water ([0037]-[0038]; filtration, sand filtration, activated carbon filtration; [0079]; [0092]-[0093]).  Hilgren teaches separating large and small particles in a liquid waste separator ([0037]-[0038]; [0079]; [0092]-[0093]).  Hilgren teaches using combinations of separation methods ([0037]-[0038]; [0079]; [0092]-[0093]).   
Hilgren does not explicitly teach coarse particle separation followed by large and small particle separation to form a first and second stage water.  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a combination of separation methods, including multiple particle separation steps, in order to achieve desired separation results.  One of ordinary skill in the art would be motivated to first separate out coarse particles followed by separating out smaller particles as it is an effective way to separate mixtures with various size debris and contamination.  
Hilgren teaches a flocculation settling tank to aggregate remaining solids ([0039]).  Hilgren teaches treating the water with UV light to create resusable water ([0065]). 
Hilgren does not explicitly teach the specific order of steps. 
prima facie obvious in the absence of new or unexpected result.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
In regard to claim 16, Hilgren teaches step (i)-(iv) are practiced in the liquid waste separator ([0037]-[0038]; [0079]; [0092]-[0093]).   
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2009/0324790 by Hilgren (Hilgren), as noted above, further in view of U.S. Patent Publication No. 2014/0263072 by Voigt et al. (Voigt). 
In regard to claim 2, modified Hilgren teaches the limitations as noted above.  Hilgren teaches step a is practiced by screening and floatation ([0037]-[0038]; [0079]).  Hilgren does not teach trammel screening. 
Voigt teaches a method of treating water and removing contaminants (abstract).  Voigt teaches trammel washing is a known separation technique to remove particulate material from water ([0054]).  Voigt teaches trammel washing is an alternative to backwashing, cyclone separation, on-line filtration ([0054]). 
In re Ruff 118 USPQ 343 (CCPA 1958).
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2009/0324790 by Hilgren (Hilgren), as noted above, further in view of U.S. Patent Publication No. 2016/0264444 by Zuback (Zuback). 
In regard to claim 4, modified Hilgren teaches the limitations as noted above.  Hilgren teaches step (b) is practiced with the series of the liquid waste separators ([0037]-[0038]; [0079]; [0092]-[0093]).  Hilgren teaches separations with a centrifuge ([0037]-[0038]; [0079]; [0092]-[0093]).
Hilgren does not teach a progression in a ratio of centripetal force to fluid resistance. 
Zuback teaches a method of treating water and removing contaminants (abstract).  Zuback teaches filter by inducing centrifugal force to separate particles based on the ratio of the centripetal force to fluid resistance ([0040]; [0012]).  Zuback teaches the separation results in separation of particles with varied particle sizes ([0040]). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize centripetal force to fluid resistance, as taught by Zuback, in the method of Hilgren in order to separate particles with varied particle sizes.  
claim 6, modified Hilgren teaches the limitations as noted above.  Hilgren teaches step (d) is practiced using a pump to recirculate the third stage water into a disinfecting tank for treatment ([0037]-[0038]; [0075]-[0076]; [0079]; [0092]-[0093]).
Hilgren does not teach a centrifugal pump. 
Zuback teaches a method of treating water and removing contaminants (abstract).  Zuback teaches filter by inducing centrifugal force to separate particles based on the ratio of the centripetal force to fluid resistance ([0040]; [0012]).  Zuback teaches the separation results in separation of particles with varied particle sizes ([0040]).  Zuback teaches a centrifugal pump ([0027]). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a centrifugal pump, as taught by Zuback, in the method of Hilgren as it is a known pump type for performing water filtration methods. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2009/0324790 by Hilgren (Hilgren), as noted above, further in view of U.S. Patent No. 7931822 by Kelley et al. (Kelley). 
In regard to claim 5, modified Hilgren teaches the limitations as noted above.  Hilgren teaches step c is practiced using ferric salts ([0039]).  Hilgren teaches the remaining solids either precipitate to a bottom of the flocculation settling tank or float to surface for removal by a skimmer ([0079]-[0080]). 
Hilgren does not explicitly teach ferric chloride. 
Kelley teaches wastewater treatment (abstract).  Kelley teaches ferric salts (C2/L12-20).  Kelley teaches ferric chloride is a common iron salt for wastewater treatment (C2/L12-20). 
. 
Claims 9-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2009/0324790 by Hilgren (Hilgren), as noted above, further in view of U.S. Patent No. 5746994 by Johnson (Johnson). 
In regard to claim 9, modified Hilgren teaches the limitations as noted above.  Hilgren teaches step (c) comprising using ferric salts to flocculate and disinfect ([0037]-[0038]; [0075]-[0076]; [0079]; [0092]-[0093]).  
Hilgren does not specifically teach Fe(VI). 
Johnson teaches water and wastewater treatment (abstract).  Johnson teaches ferrate is useful for water and wastewater treatment (abstract).  Johnson teaches ferrate is a strong oxidant which reacts with a variety of inorganic and organic agents destroying many contaminants in aqueous media (C1/LL26-37).  Johnson teaches ferrate is applicable in waste water treatment and has desirable properties such as floc formation, disinfective properties, and remediative faculties (C2/L20-40).  Johnson teaches ferrate is safe and easily handled ideal for wastewater remediation at both large and small scale levels (C4/L14-19).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate Fe(VI), as taught by Johnson, as it is a known ferric salt which desirable water and wastewater treatment properties.  One of ordinary skill in art at the time the invention was effectively filed would be motivate to incorporate ferrate in the method of 
In regard to claim 10, modified Hilgren teaches the limitations as noted above.  Hilgren teaches step (c) comprising using ferric salts to flocculate and disinfect ([0037]-[0038]; [0075]-[0076]; [0079]; [0092]-[0093]).  
Hilgren does not explicitly teaches Fe(VI). 
Johnson teaches water and wastewater treatment (abstract).  Johnson teaches ferrate is useful for water and wastewater treatment (abstract).  Johnson teaches ferrate is a strong oxidant which reacts with a variety of inorganic and organic agents destroying many contaminants in aqueous media (C1/LL26-37).  Johnson teaches ferrate is applicable in waste water treatment and has desirable properties such as floc formation, disinfective properties, and remediative faculties (C2/L20-40).  Johnson teaches ferrate is safe and easily handled ideal for wastewater remediation at both large and small scale levels (C4/L14-19).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate Fe(VI), as taught by Johnson, as it is a known ferric salt which desirable water and wastewater treatment properties.  One of ordinary skill in art at the time the invention was effectively filed would be motivate to incorporate ferrate in the method of Hilgren since it destroys a variety of inorganic and organic agents, has desirable properties such as floc formation, disinfection, and it is easily handled. 
In regard to claim 12, modified Hilgren teaches the limitations as noted above.  Hilgren teaches using ferric salts to flocculate and disinfect ([0037]-[0038]; [0075]-[0076]; [0079]; [0092]-[0093]).  

Johnson teaches water and wastewater treatment (abstract).  Johnson teaches ferrate is useful for water and wastewater treatment (abstract).  Johnson teaches ferrate is a strong oxidant which reacts with a variety of inorganic and organic agents destroying many contaminants in aqueous media (C1/LL26-37).  Johnson teaches ferrate is applicable in waste water treatment and has desirable properties such as floc formation, disinfective properties, and remediative faculties (C2/L20-40).  Johnson teaches ferrate is safe and easily handled ideal for wastewater remediation at both large and small scale levels (C4/L14-19).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate Fe(VI), as taught by Johnson, as it is a known ferric salt which desirable water and wastewater treatment properties.  One of ordinary skill in art at the time the invention was effectively filed would be motivate to incorporate ferrate in the method of Hilgren since it destroys a variety of inorganic and organic agents, has desirable properties such as floc formation, disinfection, and it is easily handled. 
In regard to claim 13, modified Hilgren teaches the limitations as noted above.  Hilgren teaches using ferric salts to flocculate and disinfect ([0037]-[0038]; [0075]-[0076]; [0079]; [0092]-[0093]).  
Hilgren does not explicitly teach Fe(VI). 
Johnson teaches water and wastewater treatment (abstract).  Johnson teaches ferrate is useful for water and wastewater treatment (abstract).  Johnson teaches ferrate is a strong oxidant which reacts with a variety of inorganic and organic agents destroying many contaminants in aqueous media (C1/LL26-37).  Johnson teaches ferrate is applicable in waste 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate Fe(VI), as taught by Johnson, as it is a known ferric salt which desirable water and wastewater treatment properties.  One of ordinary skill in art at the time the invention was effectively filed would be motivate to incorporate ferrate in the method of Hilgren since it destroys a variety of inorganic and organic agents, has desirable properties such as floc formation, disinfection, and it is easily handled. 
In regard to claim 14, modified Hilgren teaches the limitations as noted above.  Hilgren teaches using ferric salts to flocculate and disinfect ([0037]-[0038]; [0075]-[0076]; [0079]; [0092]-[0093]).  Hilgren teaches adding an anti-microbial agent in a concentration of 200 ppm ([0084]). 
Hilgren does not explicitly teach Fe(VI). 
Johnson teaches water and wastewater treatment (abstract).  Johnson teaches ferrate is useful for water and wastewater treatment (abstract).  Johnson teaches ferrate is a strong oxidant which reacts with a variety of inorganic and organic agents destroying many contaminants in aqueous media (C1/LL26-37).  Johnson teaches ferrate is applicable in waste water treatment and has desirable properties such as floc formation, disinfective properties, and remediative faculties (C2/L20-40).  Johnson teaches ferrate is safe and easily handled ideal for wastewater remediation at both large and small scale levels (C4/L14-19).  
. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2009/0324790 by Hilgren (Hilgren) in view of U.S. Patent No. 5746994 by Johnson (Johnson), as noted above, further in view of U.S. 20120276222 by Harvey et al. (Harvey). 
In regard to claim 15, modified Hilgren teaches the limitations as noted above.  Modified Hilgren does not teach applying Fe(VI) directly to the poultry. 
Harvey teahces applying a disinfectant or antimicrobial agent directly to the surface of the poultry in order to remove contamination during processing, specifically before entering the chill tank ([0004]).  Harvey teaches removing contamination from fecal or digestive tract matter and limiting contamination entering the chill tank ([0004]).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to apply a disinfectant directly to the surface of the poultry, as taught by Harvey, in the method of modified Hilgren in order to remove contamination from the poultry and to reduce contamination entering the chill tanks. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958. The examiner can normally be reached 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777